Martin, J.,

delivered the opinion of the court.
This case comes before .us on the decision of the Parish Court, on an opposition filed by T. Toby, to the tableau of . distribution made by the syndic of the insolvent. The court • ordered Toby to be placed on the tableau as a mortgage creditor, which recognised his lien or privilege on the proceeds of the sale of certain property which had been mortgaged to him. From this decision, the syndic appealed, to this court. His counsel contends that the Parish Court erred in the decision it gave.
It appears from the facts exhibited in the case, that the mortgage in question stands recorded in the name of the original mortgagee, to whose right Toby claims to have been subrogated, as purchaser or transferee of the debt, which was secured by the mortgage. It is urged in argument, that Toby ought to have caused an inscription of the mortgage to be made in bis name, in order to entitle him to its advantages and benefits. ■
t > We are of opinion the Parish Court did not err in the con-elusion to which it came. We consider it perfectly legal, that when a mortgage stands enregistered in the name of the original creditor, any person on making proof of his having *156succeeded to the rights of the latter in and to the mortgaged premJseSj may exercise such rights.
R is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs.